ORDER

PER CURIAM.
M. Jeanette Wehner, acting pro se, appeals the trial court’s denial of her motion to strike, motion for sanctions, and motion for interlocutory judgment on default, in an action to enforce a mechanic’s lien pursuant to § 429.100 et seq. RSMo.1994. Judgment affirmed.
We have reviewed the briefs of the parties and the legal file and find that appellant’s argument is not directed to a final judgment, but instead, is directed to the trial court’s denial of her various motions. See Green v. City of St. Louis, 870 S.W.2d 794, 798[12, 13] (Mo. banc 1994). We further find an extended opinion would have no precedential value. A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.